Citation Nr: 1629965	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-09 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right upper extremity.

2.  Entitlement to service connection for arthritis of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran withdrew his request for a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Arthritis of the right upper extremity was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.

2.  Arthritis of the left upper extremity was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.

3.  The Veteran does not have peripheral neuropathy of the right upper extremity.

4.  The Veteran does not have peripheral neuropathy of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for arthritis of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity are not met. U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity are not met. U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).   In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in May 2011.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in May 2011.

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's contends that his upper extremity arthritis and peripheral neuropathy developed as a result of exposure to cold temperatures during his period of active service.  He contends that he experienced frostbite in service during the Battle of the Bulge.  The service medical records are silent for complaints, treatment, or diagnoses related to cold residuals, arthritis, or neuropathy.

As an initial matter, the Board notes that the Veteran's service personnel records are consistent with his statements regarding exposure to cold temperatures during his World War II service.  The Veteran has credibly reported that he had exposure to cold temperatures in service.  Therefore, the Board finds that the Veteran's reports of cold exposure are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  The Board points out, however, that the Veteran did not serve in combat.  He received no awards or decorations indicative of combat, he served in military intelligence during service, and there is otherwise no credible evidence that he was involved in combat.  Consequently, the provisions of 38 U.S.C.A. § 1154(b) are not applicable, and thus his exposure to cold weather does not carry with it a presumption of an injury incurred in service from that exposure.

In a May 2011 VA examination report, the Veteran reported that he started to experience stiffness and pain in his fingers three years ago.  He reported that post service he worked in a supermarket as a meat cutter for many years.  After examination, the examiner diagnosed degenerative arthritis of both hands with osteopenia; the examiner found no objective evidence of peripheral neuropathy of either upper extremity.  The examiner opined that it was less likely than not that the arthritis of both upper extremities was the same as or was a result of cold weather exposure in Rhineland during World War II.  The examiner noted that review of the Veteran's claims folder showed no complaints or treatment for the conditions of the upper extremities.  It was noted that current clinical findings and objective findings could not support and were not consistent with a residual from cold injury.  The examiner noted that the Veteran had degenerative arthritis of both hands with osteopenia with no objective evidence of peripheral neuropathy of either upper extremity.  The examiner found that the Veteran's exposure in Chicago and as a meat cutter was a lot longer than his claimed exposure in Europe during the Battle of the Bulge.  The examiner noted that there was no evidence of treatment for the Veteran's hands even after service until 2011.  

In the April 2013 substantive appeal (VA Form 9), the reported that he worked indoors in a supermarket during his civilian occupation.

Based on a review of the evidence, the Board finds that service connection is not warranted for the claims of service connection for arthritis and peripheral neuropathy up the upper extremities.  The Board finds that the May 2011 VA examination and opinion is adequate because the examiner reviewed the claims file and discussed relevant evidence, considered the Veteran's contentions, and provided a thorough rationale for the conclusions reached.  The May 2011 examiner noted the Veteran's credible reports of exposure to cold temperatures in service and found that the clinical evidence was not consistent with a residual from cold injury.  The examiner found that the Veteran's upper extremity arthritis was more likely than not related to his post-service work as a grocery store meat cutter than his exposure to cold temperatures during service.  In regard to the Veteran's assertions related to peripheral neuropathy of the upper extremities, the evidence weighs against the Veteran's claim.  After a physical evaluation, the May 2011 VA examiner found no basis for diagnosis related to the Veteran's symptoms claimed as peripheral neuropathy. 

In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical opinion on the etiology of arthritis or peripheral neuropathy.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, even if he were capable of self-diagnosing a neurological disorder, the probative value of his diagnosis would be outweighed by that of the VA examiner, who has more expertise in the diagnosis neurological disabilities.  Furthermore, the Veteran has never reported that any medical professional has told him that his upper extremity arthritis or any peripheral neuropathy is related to service.  The Veteran has not presented any competent evidence relating arthritis or peripheral neuropathy to service.

Furthermore, there is no evidence that the Veteran had upper extremity arthritis or peripheral neuropathy to a compensable degree within one year of service discharge.  The Veteran has not presented any evidence of continuity of symptomology of related to these disabilities.  Therefore presumptive service connection is not applicable.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As the preponderance of the evidence is against the claims for service connection for upper extremity arthritis and peripheral neuropathy, the benefit-of-the-doubt doctrine cannot be applied and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the right upper extremity is denied.

Entitlement to service connection for arthritis of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


